DISSENTING OPINION
By BARNES, J.
It would seem proper that a short statement be made as to the reason for dissent from the majority opinion.
The objections to the assessment are based wholly on the claim, insufficiency of the notice by publication.
Section 170 of the City Charter, in part, reads as follows:
“If any such owners or persons are not residents of the county, or if it appears by the return in any case, of the notice, that such owner cannot be found, they shall be notified by publishing such notice at least twice in the City Bulletin.”
Section 171 of the Charter reads as follows:
“An owner of any lot or parcel so to be assessed, who objects to the amount or apportionment of such estimated assessments, shall file his objections in writing with the city clerk, within two weeks after the service of notice or completion of the publication hereinbefore provided. Any owner who fails to do so, shall be deemed to have waived any objection to such assesment, to the extent of the amount estimated.”
The first part of §170 of the City Charter provides as follows:
“A notice of the passage of such resolution and of the fact that such estimated assessment has been filed, and of the time within which objection may be made shall be,” etc.
The defendants in error were non-residents and service by publication was attempted to be had as required under the City Charter. The proof shows that the notices were published on July 19th and 26th. The following language of the published notice is criticised and in the majority opinion it is held that there was not a sufficient compliance with the law. “Shall file his objections in writing with the City Clerk, within two weeks after the date of service of this notice” — I quite agree that the phraseology is) not the best, but careful analysis, in my judgment, shows a compliance with all legal requirements.
Under the provisions of the charter, service of notice by publication is not complete until the last publication is made. The word “service” as used in the publication must be construed to mean completion of service. Had this word been left out and the published notice made to read “two weeks after the date of this notice” then there would be justification for the holding in the majority opinion. We must consider that the word “service” had some purpose in being placed in the notice and the only conceivable purpose would be to give expression to legal service. As heretofore stated, legal service was not complete until two publications.
The property owners could not be prejudiced for the reason that when they saw either notice, it was their duty to investigate as to when the service was complete. The filing of their objections or claim with*255in twenty days after either publication would save their objections.
For the reasons stated, it is my judgment that the assessments against the property owners should have been sustained.